DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2020 and 09/27/2021 have been considered by the Examiner.

Drawings
The drawings submitted on 08/10/2020 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 08/10/2020, respectively, have been accepted by the Examiner as formal.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Nusser discloses a first joint (304) having a first inclined surface; a second joint (302) jointed to the first joint and having a second inclined surface; and a coupling element (306, 308) having a third inclined surface and a fourth inclined surface opposite to the third inclined surface; wherein the third inclined surface contacts the first inclined surface, and the fourth inclined surface contacts the second inclined surface; wherein the first joint comprises a positioning hole (216), the second joint comprises a positioning shaft (208), the positioning hole matches the positioning shaft, a first clearance is formed between the positioning hole and the positioning shaft along a first clearance direction (width), and a second clearance is formed between the positioning hole and the positioning shaft along a second clearance direction (length); wherein the first joint comprises a first positioning portion (212), the second joint comprises a second positioning portion (206), the first positioning portion matches the second positioning portion, a third clearance is formed between the first positioning portion and the second positioning portion along the first clearance direction, and a fourth clearance is formed between the first positioning portion and the second positioning portion along the second clearance direction. 
Nusser does not disclose wherein the third clearance and fourth clearance are less than the first clearance and the second clearance; wherein the fifth clearance is greater than the sixth clearance. 
Miyazaki discloses positioning pins (281A, 282A) that face positioning holes (271A, 272A), and therefore reads on the limitation that the third clearance and fourth clearance are less than the first clearance and the second clearance. 
However, the prior art does not disclose or render obvious a combination which results in both “the third clearance and fourth clearance are less than the first clearance and the second clearance” (Claim 1, lines 18-19; Claim 18, lines 19-20; Claim 19, lines 19-20) and “wherein the fifth clearance is greater than the sixth clearance” (Claim 1, line 25; Claim 18, line 26; Claim 19, line 26), as claimed.  To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658